Citation Nr: 0610994	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  96-32 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a claimed leg 
disorder.

2.  Entitlement to service connection for a claimed back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to February 
1953.  

These matters are currently before the Board of Veterans' 
Appeals (Board) following Board Remands dated in January 2001 
and November 2003.  They were originally on appeal from a 
March 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC.  
 
The Board notes that the RO previously denied the veteran's 
claim for a back disorder in June 1989 and October 1990 
rating decisions; however, the Board concluded in the January 
2001 Board Remand that those decisions were not final because 
the veteran was not properly notified that his claims had 
been denied.  

The Board further notes that the March 1996 rating decision 
additionally denied the veteran's claims for service 
connection of eye and teeth disorders.  The record reflects 
that the Board denied the veteran's claims in November 2003.  
The veteran did not appeal the Board's decision and it became 
final.   

In March 2006, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge in Washington, DC.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.  The Board notes that the hearing 
had not been formally scheduled; however, the veteran was in 
Washington, DC and requested a hearing which was subsequently 
accomplished.  The veteran waived his rights to written 
notice of the hearing pursuant to 38 C.F.R. § 20.702 at the 
hearing.  

Based on a March 2006 motion, this appeal has been advanced 
on the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).  

FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence does not show a causal link between 
the veteran's claimed leg disorder and his military service 
or his service-connected cold injury to the feet.

3.  The medical evidence does not show a causal link between 
the veteran's claimed back disorder and his military service 
or his service-connected cold injury to the feet.    


CONCLUSIONS OF LAW

1.  A claimed leg disorder was not incurred in or aggravated 
by active service nor was it caused or aggravated by service-
connected cold injury to the feet.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2005).  

2.  A claimed back disorder was not incurred in or aggravated 
by active service nor was caused or aggravated by service-
connected cold injury to the feet.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Board Remands and the Veterans Claims Assistance Act of 
2000

In January 2001, the Board remanded the issues on appeal for 
compliance with the notice and duty to assist provisions 
contained in the Veterans Claims Assistance Act of 2000.  In 
the November 2003 Board Remand, the Board requested that the 
RO provide the veteran with a VCAA letter informing him that 
he can support his claim with additional information and 
other evidence within one year of the date of the letter, 
obtain all outstanding VA records pertaining to the veteran's 
claims, afford the veteran a VA examination for his claimed 
leg and back disorders, and readjudicate the veteran's 
claims.  The record reflects that the RO sent VCAA notice 
letters to the veteran pertaining to his claimed back and leg 
disorders in November 2001, May 2004, and November 2004.  The 
veteran underwent a VA examination in November 2004 and the 
examination report is of record.  In addition, the veteran's 
VA treatment records dated from 1984 to 2004 are of record.   
The Board notes that the Appeals Management Center (AMC) 
requested records for the all treatment for the period 
covering January 1, 1978 to December 31, 1978 for a back 
disability from the Washington, DC VA medical center; 
however, the medical center responded in a November 2005 
letter that it searched its archived facility but was unable 
to locate any records.  Furthermore, the veteran's claims 
were readjudicated in November 2002 and January 2006 and 
Supplemental Statements of the Case (SSOCs) were issued.  
Based on the foregoing, the Board finds that the RO complied 
with the Board's Remands.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in November 2001, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his back and leg claims, which information and 
evidence that he was to provide, and which information and 
evidence that VA will attempt to obtain on his behalf.  
Quartuccio, 16 Vet. App. at 187.  The RO also advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  In 
addition, the RO asked the veteran to tell VA about any 
additional information or evidence that he wanted VA to 
attempt to obtain to help with his claim.  Moreover, the RO 
requested that the veteran send the information describing 
additional evidence or the evidence itself to the RO by 
January 23, 2002.  Thus, the veteran was essentially asked to 
submit any evidence in his possession that pertained to his 
claims.  38 C.F.R. § 3.159 (b)(1) (2005).  

As previously noted, the record reflects that the veteran was 
sent follow-up VCAA notice dated in May 2004 and November 
2004 with respect to his leg and back claims.  In the May 
2004 VCAA letter, the RO advised the veteran that VA had 
requested his 1978 records from the Washington, DC VA medical 
center.  The RO again advised the veteran of what the 
evidence must show to establish entitlement to service-
connected benefits and specifically asked the veteran to send 
any evidence in his possession that he believed would support 
his claims.  In the November 2004 letter, the RO advised the 
veteran that it had asked a VA medical center to schedule him 
for an examination and again asked him to send any evidence 
in his possession that pertained to his claims.     

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the present appeal, the Board 
finds that any defects with respect to the timing of the VCAA 
notice requirement were harmless errors.  While the notice 
provided to the veteran in the November 2001, May 2004, and 
November 2004 VCAA letters was not given prior to the first 
AOJ adjudication of his leg and back claims, the record 
reflects that the veteran has been given every opportunity to 
submit evidence and has, indeed, submitted additional 
evidence in support of his claims pursuant to the notice 
contained in the aforementioned VCAA letters.  Moreover, a 
decision review officer (DRO) readjudicated the veteran's 
claims in November 2002 and January 2006 in consideration of 
the additional evidence.  Furthermore, said notice was 
provided by the AOJ prior to the latest transfer and 
certification of the veteran's case to the Board.  

Finally, the RO provided the veteran with a copy of the March 
1996 rating decision, the May 1996 Statement of the Case 
(SOC), and the Supplemental Statements of the Case (SSOC) 
dated in September 2000, November 2002, and January 2006, 
which included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  The November 
2002 SSOC provided the veteran with notice of all the laws 
and regulations pertinent to his claims including the 
regulations regarding secondary conditions.  Therefore, the 
Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Although the RO notified the veteran that VA may be able to 
pay him from the date VA received his claim if the 
information or evidence is received within one year from the 
date of the letter and the claim is granted in the November 
2001 VCAA notice, the Board notes that he was not advised 
regarding the degree of disability with respect to his 
claims.  As service connection is being denied in this case, 
no disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.

To fulfill its statutory duty to assist, the RO obtained the 
veteran's VA treatment records from 1984 to 2004 pertaining 
to his claims.  The Board notes that the veteran indicated in 
a February 2002 statement that all of his medical records 
since separation from service were maintained by VA and that 
he had not sought treatment from a private doctor.  As 
previously noted, the AMC requested the veteran's VA 
treatment records dated in 1978; however, no records could be 
located.  Moreover, the veteran was afforded a hearing before 
the Board in March 2006.  The Board notes that the RO also 
afforded the veteran an examination in November 2004 for his 
claimed disorders.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  




II.	Legal Criteria

Service connection on a direct basis may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2005); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).
 
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  


III.	Facts and Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the CAVC 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F. 3d. 
1378, 1380-81 (Fed. Cir. 2000). 

The veteran contends that he sustained a strained back as a 
truck driver during service which resulted in his current 
claimed leg and back disorders.  In the alternative, the 
veteran contends that his claimed leg and back disorders 
resulted from an in-service cold injury or were caused or 
aggravated by his service-connected cold injury to the feet.  

The Board notes that there is both favorable and unfavorable 
medical evidence that the veteran currently suffers from a 
leg disorder and a back disorder.  

The veteran's VA treatment records dated from 1984 to 2004 
include the veteran's frequent complaints of leg (i.e., right 
and left leg, left knee) and low back pain and contain such 
clinical findings as chronic low back pain with radiculopathy 
secondary to degenerative joint disease, lumbar 
radiculopathy, mild degenerative spinal stenosis, and left 
sacroiliitis.  Most recently, a May 2004 VA progress note 
lists osteoarthritis involving the knee on the veteran's 
problem list and reveals a diagnosis of lumbosacral 
spondylosis without myelopathy.  

On the other hand, the November 2004 VA examining physician 
found "no evidence of interarticular pathology of the spine, 
hips, or knees" after physical examination of the veteran 
and review of the claims folder.

Nonetheless, there is no competent medical evidence of record 
showing that the veteran's claimed leg or back disorder is 
related to his military service to include cold exposure or 
otherwise to his service-connected cold injury of the feet on 
a secondary basis.  The Board notes that H.E. wrote in an 
October 1997 statement that he served with the veteran as his 
platoon sergeant from 1951 to 1953 and recalled that the 
veteran frequently complained of pain in his back radiating 
to his legs at that time.  The service medical records, 
however, contain no notations regarding any complaints, 
findings, or treatment for a leg or back disorder.  The 
medical evidence shows that the veteran did not seek 
treatment for his leg or back until approximately 1984, 31 
years after his discharge from service.  

In regard to the veteran's claimed leg disorder, the August 
1984 VA examination report for nonservice-connected pension 
benefits reveals that the veteran reported a history of 
frostbite and chilling of the lower extremities in 1952 at 
that time and other similar reports by the veteran are 
contained in the record.  Nonetheless, no VA examiner has 
attributed any current leg disorder to the veteran's military 
service including as due to his reported cold exposure.  The 
record reflects that medical examiners have alternatively 
attributed the veteran's leg pain to radiculopathy or, in 
regard to his left knee, to the reported trauma he sustained 
in 1984 that necessitated surgery on his left patella.  
Moreover, the veteran reported at the March 2006 Board 
hearing that he had told his treating physicians of his in-
service cold injury and that they had told him that there was 
no connection between his leg disorder and the cold injury.  
Furthermore, there is no medical evidence or opinion of 
record that otherwise suggests that the veteran's claimed leg 
disorder was caused or aggravated by his service-connected 
cold injury to the feet.  As the medical evidence does not 
show that the veteran's leg disorder is related to his 
military service including his reported cold exposure or that 
it was caused by his service-connected cold injury to the 
feet, service connection for a leg disorder is not warranted.    

In regard to his claimed back disorder, the Board notes that 
the veteran reported at the March 2006 Board hearing that he 
did not seek medical attention for a back injury during 
service.  Although the medical evidence shows that the 
veteran told VA examiners in July 1984 and August 1984, 
respectively, that he initially hurt his back during service, 
no medical examiner has related the veteran's claimed back 
disorder to his military service to include his reported cold 
injury.  Rather, medical examiners have attributed the 
veteran's claimed back disorder to the trauma he reportedly 
sustained in 1984 that caused a ruptured disc or to long 
periods of sitting and driving.  There is no medical evidence 
or opinion of record that otherwise suggests that the 
veteran's claimed back disorder was caused or aggravated by 
his service-connected cold injury to the feet.  Therefore, 
there is no basis on which to grant service-connected 
compensation benefits for the veteran's claimed back 
disorder.   

The Board recognizes that the veteran believes that his 
claimed leg and back disorders are related to his military 
service or otherwise were caused or aggravated his service-
connected cold injury to the feet; however, the record 
reveals that he lacks the necessary medical expertise to 
offer an opinion regarding medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Without competent medical 
evidence that the veteran's claimed leg and back disorders 
are related to his military service or otherwise to his 
service-connected cold injury, service connection is not 
warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

After careful review of the evidence, the Board finds that 
the preponderance of the evidence weighs against the 
veteran's claims.  In reaching this conclusion, the Board 
notes that under the provisions of 38 U.S.C.A. § 5107(b), the 
benefit of the doubt is to be resolved in the claimant's 
favor in cases where there is an approximate balance of 
positive and negative evidence in regard to a material issue.  
As the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
    







ORDER

Service connection for a claimed leg disorder is denied.

Service connection for a claimed back disorder is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


